Citation Nr: 1809831	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral ingrown toenails. 

2.  Entitlement to service connection for a uterus condition manifested by excessive bleeding.

3.  Entitlement to a rating in excess of 10 percent for left knee retropatella pain syndrome.

4.  Entitlement to a compensable rating for right knee retropatella pain syndrome.

5.  Entitlement to a compensable rating for right foot bunion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1996 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In December 2015, the Board remanded this matter for further development and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its December 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issue of uterus condition manifested by excessive bleeding is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's bilateral ingrown toenails did not manifest in service and are not related to service.

2.  During the appeal period, the Veteran's left knee retropatella pain syndrome was manifested by painful motion but was not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

3.  Prior to January 27, 2016, the Veteran's right knee retropatella pain syndrome was not manifested by painful motion, flexion limited to 45 degrees, or extension limited to 10 degrees.

4.  Beginning January 27, 2016, the Veteran's right knee retropatella pain syndrome was manifested by painful motion but was not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

5.  Prior to April 28, 2015, the Veteran's right foot bunion was not manifested by equivalence to amputation of the great toe, operative resection of the metatarsal head, or moderate disability.

6.  Beginning April 28, 2015, the Veteran's right foot bunion was manifested as being status post resection of the metatarsal head and was not manifested by moderately severe disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ingrown toenails have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a rating in excess of 10 percent for left knee retropatella pain syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2017).

3.  Prior to January 27, 2016, the criteria for a compensable rating for right knee retropatella pain syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2017).

4.  Beginning January 27, 2016, the criteria for a rating of 10 percent, but not higher, for right knee retropatella pain syndrome have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2017).

5.  Prior to April 28, 2015, the criteria for a compensable rating for right foot bunion have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2017).

6.  Beginning April 28, 2015, the criteria for a rating of 10 percent, but not higher, for right foot bunion have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Law and Analysis

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Service Connection

The Veteran contends that her bilateral ingrown toenails were caused by wearing required ill-fitted issued boots and, therefore, the residuals from permanent removal of her ingrown toenails should be service connected.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R.
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, service connection may be granted based upon presumption, but ingrown toenail is not one of those enumerated chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in 
§ 3.309(a)).

With respect to the first Holton element, current disability, the Veteran's VA medical records show that in August 2006 she underwent partial permanent nail avulsion of bilateral borders of bilateral hallux nails.  The diagnosis was onychocryptosis.  It was noted that there were no complications.

The Veteran's VA medical records show that in September 2006 she was seen for follow up after the removal of the borders of hallux nails bilaterally.  It was recorded that the Veteran reported no problems.  It was noted that there was no pain on palpation and that there was no erythema, edema, drainage, or odor noted.  The reported assessment was healed status post partial nail avulsion of bilateral hallux nails.  The Veteran was discharged from the podiatry service.

In June 2011 the Veteran was afforded a VA examination for foot conditions.  The Veteran reported that since having the ingrown toenails removed from her great toes she has had numbness.  In the report, the examiner noted that the Veteran had bilateral ingrown toenail removal.  The examiner noted bilateral pain while standing, walking, at rest, and bilateral numbness along the lateral aspect of the great toes at the nail.  It was recorded that there were no limitations in walking or standing.

The examiner recorded that there was objective evidence of bilateral tenderness of the great toes and abnormal weight bearing indicated by callosities.

The Board notes that the Veteran, while entirely competent to report her symptoms, is not competent to proffer an opinion as to diagnoses or the etiologies of her disability.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contentions in this regard to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran in support of her claim are not competent evidence to support any specific diagnosis or etiology of a disability.

The Board finds that the Veteran has a current disability from residuals of surgical treatment for bilateral ingrown toenails manifested as numbness bilaterally at the nails of the great toes.  Accordingly, the first Holton element is met.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, a review of the Veteran's service treatment records is negative for any symptoms, complaints, diagnosis, or treatment of ingrown toenails.  On the Veteran's July 2004 separation examination, it was recorded that her arches were normal, and no foot abnormalities were noted.  The evidence of record shows that the Veteran was not treated for ingrown toenails until more than a year after separating from service.  Accordingly, the second Holton element is not met, and the claim fails as to a showing of an in-service incurrence or aggravation of a disease or injury.

With respect to the third Holton element, medical nexus, in the absence of evidence of an in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  Accordingly, the third Holton element is not met, and the claim would fail on that basis as well.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Increased Ratings

In pertinent part, in December 2010 the Veteran claimed for increased ratings of her service-connected bilateral retropatella pain syndrome and right foot bunion.  The appeal period before the Board begins December 2, 2009, the date VA received the claims for increased ratings, plus the one-year look-back period.  38 U.S.C. 
§§ 5110(a), (b)(3) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the standard working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

With particular respect to the joints, the disability factors reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, the question for the Board, as to each of the Veteran's service-connected disabilities, is whether the Veteran's disability picture more nearly approximates the criteria for a higher disability rating.

The Board notes that the Veteran is competent to report that which she has perceived through the use of her senses, including the occurrence of pain.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  She is not, however, competent to state whether her symptoms warrant a specific rating under the schedule for rating disabilities, and the Board finds that the objective medical findings are more probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Retropatella Pain Syndrome

The Veteran contends that her service-connected bilateral retropatella pain syndrome is more disabling than contemplated by the current evaluations.  On her April 2014 VA Form 9, the Veteran stated that over the years she has experienced severe knee pain, most often when sitting down and going down stairs.  She stated that she has had several falls due to a knee giving way and due to limping because she cannot put any weight on her knee.  She stated that she is taking daily medication to treat the pain and that she has done physical therapy to help strengthen the knee, to increase flexibility, and to decrease tightness around the knee.  She stated that she wears knee braces to stabilize her knee caps.  She stated that her right knee pops and grinds 90 percent of the time, which is painful.  She stated that the pain ranged from an aching pain to sharp pain with a burning sensation.

Here, the Veteran's left and right knee retropatella pain syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis) (2017).  Diagnostic Code 5024 provides that such diseases will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated under Diagnostic Code 5002.  Limitation of motion of the knee is addressed by Diagnostic Codes 5260 and 5261.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004.

In pertinent part, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

Diagnostic Code 5260, which evaluates limitation of flexion, provides for a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when flexion is limited to 30 degrees; and a 30 percent rating when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Diagnostic Code 5261, which evaluates limitation of extension, provides for a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees; a 40 percent rating when extension is limited to 30 degrees; and a 50 percent rating when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not necessarily include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App.158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

As to both knees, the Veteran was afforded a VA examination in June 2011, during which she was diagnosed with bilateral retropatella pain syndrome with no significant effects on her usual occupation.  The examiner stated that X-rays showed essentially a normal exam.  It was recorded that there was evidence of pain and stiffness, which affected the motion of the knee.  It was indicated that there was not deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  It was indicated that there were not flare-ups and that there were no limitations in standing or walking.  It was recorded that the Veteran's gait was normal.  It was recorded that there was not crepitation, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.

The Veteran was afforded a VA examination in January 2016.  It was recorded that muscle strength was normal on both flexion and extension.  It was recorded that there was no muscle atrophy or ankylosis.  It was recorded that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  It was indicated that joint stability testing was performed, which was normal on all tests.

The examiner indicated that the Veteran had a history of bilateral shin splints that did not affect the range of motion of the knee or ankle.  The examiner indicated that the Veteran did not have a history of a meniscus condition.  It was indicated that the Veteran did not use any assistive devices as a normal mode of locomotion.  It was indicated that imaging had been done and that degenerative or traumatic arthritis was not documented.  It was indicated that there was no functional impact on the Veteran's ability to perform occupational tasks.

LEFT KNEE:  The Veteran's left knee retropatella pain syndrome is evaluated as 10 percent disabling under Diagnostic Code 5024.

The June 2011 VA examination report shows that as to the left knee, initial range of motion testing, both active and passive, resulted in forward flexion of 0 to 100 degrees.  Pain was noted in the range of 96 to 100 degrees on active range of motion and of 80 to 100 degrees on passive testing.  It was recorded that on repetitive use testing there was limitation of motion of 100 to 90 degrees due to pain.  Initial range of motion, both active and passive, resulted in extension to at least 0 degrees without pain, and there was no limitation of range of motion on repetitive testing.

During the January 2016 VA examination, initial range of motion testing for the left knee resulted in forward flexion of 0 to 125 degrees and extension of 125 to 0 degrees.  It was recorded that there was no pain noted on examination.  The examiner indicated that there was not objective evidence of pain with weight bearing; of localized tenderness or pain on palpation; or of crepitus.  It was recorded that the Veteran was able to perform repetitive-use testing, and there was no additional functional loss after three repetitions.

Based upon a careful review of the forgoing, the Board finds that during the appeal period a rating in excess of 10 percent is not warranted.  The medical evidence of record shows that the left knee flexion at worst was limited to 80 degrees, which is noncompensable under Diagnostic Code 5260.  The left knee extension at worst was limited to 0 degrees, which is noncompensable under Diagnostic Code 5261.  During the June 2011 examination, the examiner found objective evidence of pain during flexion.  On her April 2014 VA Form 9, the Veteran stated that she takes daily medication for knee pain and routinely works on her knees to maintain flexibility.  She stated that the pain was worse when sitting with her knees bent and when going down stairs.  Accordingly, the current 10 percent disability evaluation adequately contemplates painful motion under Diagnostic Code 5003.  See 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2017);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A rating of 20 percent is not warranted because flexion is not limited to 30 degrees or extension is not limited to 15 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2017).

The Board has considered entitlement to a separate rating based upon recurrent subluxation and lateral instability under Diagnostic Code 5257.  Without specifying which knee, the Veteran reported in her April 2014 statement that she had several falls due to a knee giving way.  She also stated that she limps and that she wears braces.  While the Veteran is competent to report her experiences, recurrent subluxation and lateral instability are not simple medical conditions that can be self-diagnosed by a lay person, and the Veteran has not been shown to be qualified through education, training, or experience to provide a medical opinion.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That being the case, the Veteran's opinion in this regard has no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As to the left knee, in the June 2011 VA examination report, the examiner expressly indicated that there was no evidence of giving way, instability, or subluxation, and the Veteran's gait was normal.  In the January 2016 examination report, the examiner indicated that there was no history of recurrent subluxation or lateral instability.  Additionally, it was indicated that joint stability testing was normal on all tests.  In both reports it was indicated that the Veteran did not use any assistive devices as a mode of normal locomotion.  As the medical evidence of record affirmatively shows the absence of recurrent subluxation or lateral instability, a separate rating under Diagnostic Code 5257 is not warranted.

The Board has considered entitlement to a separate rating based upon impairment of tibia and fibula, however, there is no credible evidence of record showing nonunion or malunion of the left tibia and fibula to support a rating under Diagnostic Code 5262.  While the January 2016 VA examination report contains reference to a history of shin splints, the record is otherwise silent for nonunion or malunion of the tibia or fibula.  See VBA Manual M21-1, Pt. III, subpt. iv, ch. 4, sec. A.4.l (noting that shin splints are to be evaluated analogously with 38 C.F.R. § 4.71a, Diagnostic Code 5262).  Accordingly, a separate rating under Diagnostic Code 5262 is not warranted.

The Board has considered whether other diagnostic codes potentially apply but because the evidence of record shows that the Veteran's left knee disability was not manifested by ankylosis, dislocation or removal of semilunar cartilage, or genu recurvatum, disability ratings under Diagnostic Codes 5256, 5258, 5259, or 5263 are not warranted.

In summary, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left knee retropatella pain syndrome, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

RIGHT KNEE:  The Veteran's right knee retropatella pain syndrome is rated as noncompensable under Diagnostic Code 5024.

During the June 2011 VA examination, initial range of motion testing, both active and passive, resulted in forward flexion of at least 0 to 126 degrees.  It was recorded that there was no pain observed.  It was recorded that there was no limitation of motion on repetitive use testing.  Initial range of motion, both active and passive, resulted in extension to at least 0 degrees without pain, and there was no limitation of range of motion on repetitive testing.

During the January 27, 2016 VA examination, the Veteran was diagnosed with right knee osteochondroma.  Initial range of motion testing resulted in forward flexion of 0 to 100 degrees and extension of 100 to 0 degrees.  Pain was noted on examination and caused functional loss.  The examiner indicated that there was not objective evidence of pain with weight bearing; of localized tenderness or pain on palpation; or of crepitus.  It was recorded that the Veteran was able to perform repetitive-use testing, and there was no additional functional loss after three repetitions.

Based upon a careful review of the foregoing, the Board finds that the evidence of record establishes that staged ratings are warranted as to the Veteran's right knee retropatella pain syndrome.  See Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Prior to January 27, 2016, a compensable rating is not warranted because the Veteran's right knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees and there was no objective evidence of pain during motion.  The June 2011 VA examination report shows that the Veteran's right knee flexion was limited to 126 degrees, extension at worst was limited to 0 degrees, and there was no objective evidence of pain during range of motion testing.  Accordingly, prior to January 27, 2016, a compensable rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2017).

Beginning, January 27, 2016, the date of the VA examination, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating, but not higher, for right knee retropatella pain syndrome.  The January 2016 VA examination report shows that the Veteran's right knee flexion was limited to 100 degrees, which is noncompensable under Diagnostic Code 5260.  The right knee extension was limited to 0 degrees, which is noncompensable under Diagnostic Code 5261.  During the examination, however, the examiner found objective evidence of pain during flexion, and in April 2014, the Veteran made statements concerning experiencing pain.  Accordingly, based upon painful motion, a rating of 10 percent disability is warranted under Diagnostic Code 5003.  See 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2017);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A rating of 20 percent is not warranted because flexion is not limited to 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2017).

As explained for the left knee, a separate rating for the right knee based upon recurrent subluxation and lateral instability under Diagnostic Code 5257 or for impairment of the tibia and fibula under Diagnostic Code 5262 is not warranted.  The Board has considered whether other diagnostic codes potentially apply but because the evidence of record shows that the Veteran's right knee disability was not manifested by ankylosis, dislocation or removal of semilunar cartilage, or genu recurvatum, disability ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.

In summary, the Board finds that prior to January 27, 2016, the Veteran is not entitled to a compensable rating for her service-connected right knee retropatella pain syndrome, and that beginning January 27, 2016, she is entitled to a rating of 10 percent, but not higher.

Right Foot Bunion

The Veteran contends that her service-connected right foot bunion is more disabling than contemplated by the noncompensable rating under Diagnostic Code 5281 (hallux rigidus, unilateral, severe).

The Veteran's service treatment records reveal that in October 2004 the Veteran complained of an ongoing problem of right foot pain, and it was noted that there was mild valgus deformity.  The Veteran's VA medical records show that she was diagnosed with hallux valgus in October 2004 at a Department of Defense treatment facility.

In June 2011 the Veteran was afforded a VA examination for foot conditions in relationship to her service connection claim for residuals of bilateral ingrown toenails.  In the report, it was noted that the Veteran had a 2 cm by 2 cm bunion on the right great toe and that her gait was normal.

The Veteran presented an April 28, 2015, operative report showing that on that date she underwent a right foot bunionectomy with capsular tendon balancing procedure.  The report shows that the preoperative diagnosis was painful hallux abductovalgus deformity of the right foot.  The report shows that hallux abductovalgus deformity was found.  It was reported that the redundant medial eminence of the first metatarsal head was resected and the dorsal bump was resected as well.

In January 2016 the Veteran was afforded a VA examination for foot conditions.  The Veteran was diagnosed as having bilateral hallux valgus, bilateral degenerative arthritis of the feet, and bilateral bunions.  The Veteran reported that she continues to experience constant pain in the right toe and that she still has to buy a wider shoe.  She reported stiffness, soreness, and pulling.  It was indicated that she did not report flare-ups.

The examiner noted that the Veteran had resection of the metatarsal head for right foot hallux valgus on April 28, 2015.  It was noted that the Veteran experienced pain on movement as a residual of surgery.  It was indicated that the Veteran did not use any assistive device as a normal mode of locomotion.

The examiner indicated that the Veteran did not have any symptoms of Morton's neuroma and metatarsalgia; hammer toe; hallux rigidus; acquired pes cavus; malunion or nonunion of tarsal or metatarsal bones; or foot injuries or other conditions.  The examiner indicated that the functioning of the right great toe was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner noted that X-rays showed bilateral degenerative arthritis.

Here, the Veteran's right foot bunion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5281 (hallux rigidus, unilateral, severe) (2017).  The evidence of record, however, does not show that the Veteran has ever been diagnosed with hallux rigidus; rather, the evidence shows that she was consistently diagnosed with hallux valgus, including at the January 2016 VA examination.  Indeed, on the January 2016 VA examination report, the examiner expressly indicated that the Veteran did not have hallux rigidus.  Therefore, the proper code for evaluation of the Veteran's hallux valgus is 38 C.F.R. § 4.71a, Diagnostic Code 5280 (hallux valgus, unilateral) (2017).  The Board's decision to change the diagnostic code is in accordance with the law since the change does not result in a reduction of the Veteran's disability rating and the rating under Diagnostic Code 5281 was in effect less than twenty years, and thus, was not protected.  See 38 U.S.C. § 110 (2012); 38 C.F.R. § 3.951 (2017); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate so long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

Diagnostic Code 5280 provides for a 10 percent rating for severe impairment, if equivalent to amputation of the great toe; and a 10 percent rating for when operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).

Based upon a careful review of the foregoing, the Board finds that the evidence of record establishes that staged ratings are warranted because the Veteran's disability picture changed on April 28, 2015, when she had surgery for her service-connected right foot bunion.  See Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that prior to April 28, 2015, a compensable rating is not warranted.  As required under Diagnostic Code 5280, at that time the Veteran was not status post resection of the right foot metatarsal head and there is no evidence of record for this time period that her disability was equivalent to amputation of the right great toe.  Therefore, a compensable rating under Diagnostic Code 5280 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).

The Board finds that a compensable rating under Diagnostic Code 5284, which evaluates other foot injuries, is not warranted because the Veteran's symptoms were not moderately disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  The June 2011 VA examination report reveals that there were no limitations to standing or walking.  It was noted that there was bilateral tenderness to the great toes and bilateral callosities due to abnormal weight bearing attributable to residuals of removal of bilateral ingrown toenails, not due to the Veteran's service-connected right foot bunion.  It was noted that the Veteran's gait was normal.  Because the Veteran's symptoms were not moderately disabling prior to April 28, 2015, a compensable rating under Diagnostic Code 5284 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  Accordingly, prior to April 28, 2015, a compensable rating is not warranted.

The evidence establishes that beginning April 28, 2015, the Veteran was status post resection of the metatarsal head of the right foot, which corresponds to a 10 percent rating under Diagnostic Code 5280.  The Board finds that a 20 percent rating under Diagnostic Code 5284 (other foot injuries) is not warranted because the Veteran's symptoms are not moderately severe.  During the January 2016 VA examination, the Veteran reported experiencing pain, stiffness, soreness, pulling, and the need to buy a wider shoe.  The examiner noted functional loss of limited motion and pain on motion but that there was no functional impact on the Veteran's ability to perform occupational tasks.  It was recorded that the Veteran denied flare-ups and the use of an assistive device for normal mode of locomotion.  Additionally, the examiner indicated that the functioning of the right great toe was not so diminished that amputation with prosthesis would equally serve the Veteran.  Because the Veteran's right foot bunion symptoms are not moderately severe, a 20 percent rating under Diagnostic Code 5284 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  Accordingly, beginning April 28, 2015, a 10 percent disability evaluation pursuant to Diagnostic Code 5280, which is the maximum schedular rating for hallux valgus, is warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2017).

The Board finds that the evidence of record does not support any alternative or additional evaluation of the Veteran's service-connected right foot bunion under any other diagnostic code for the foot at any time during the appeal period.  The Veteran does not contend and the record does not show diagnoses for flatfoot, weak foot, claw foot (pes cavus), metatarsalgia, hammer toe, or malunion of or nonunion of the tarsal or metatarsal bones.  Indeed, the VA examiners expressly indicated as much in the June 2011 and January 2016 VA examination reports.

In conclusion, the Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for bilateral ingrown toenails is denied.

A rating in excess of 10 percent for left knee retropatella pain syndrome is denied.

Prior to January 27, 2016, a rating in excess of 10 percent for right knee retropatella pain syndrome is denied.

Beginning January 27, 2016, a rating of 10 percent, but not higher, for right knee retropatella pain syndrome is granted, subject to the regulations governing disbursement of VA monetary benefits.

Prior to April 28, 2015, a compensable disability rating for right foot bunion is denied.

Beginning April 28, 2015, a rating of 10 percent, but not higher, for right foot bunion is granted, subject to the regulations governing disbursement of VA monetary benefits.


REMAND

On her April 2014 VA Form 9, the Veteran clearly contended that the post-coital bleeding she experiences is the result of the Loop Electrosurgical Excision Procedure (LEEP) that was performed while she was in service.

The Veteran's service treatment records reveal that in May 2001 the Veteran underwent a LEEP procedure with concomitant pathological evaluation of specimens taken during the procedure.

The Veteran presented an August 2010 history and physical report revealing that for the previous year she experienced abnormal uterine bleeding, specifically consistent post-coital bleeding lasting one to two days.  She was treated with a dilation and curettage and hysteroscopy.

In June 2011, the Veteran was afforded a VA examination for gynecological conditions for the purpose of evaluating the severity of the Veteran's disability from her service-connected cervical dysplasia.  In the report it was noted that the Veteran underwent a LEEP procedure in May 2001 while she was in service.  The Veteran's menstrual cycle was described as heavy without clots.  It was noted that the Veteran reported occasional light bleeding between periods and occasional pelvic pain.  The Veteran reported post-coital bleeding.

The Board notes that the Veteran, while entirely competent to report her symptoms, is not competent to proffer an opinion as to diagnosis or etiology of her disability.  Such opinions require specific medical training and are beyond the competency of a lay person.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Likewise, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hence, the Veteran must be afforded a VA examination to determine the nature and etiology of her uterine condition.  See 38 U.S.C. § 5103A(d)(2) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's  uterus condition manifested by excessive  bleeding.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's uterine bleeding began in service, was caused by service, or is otherwise related to service.
 
The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, readjudicate the claim on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


